Case 1:20-cv-00279-JGK Document 14 Filed 04/23/20 Page 1 of 2




                             Time to move to remand is extended to June 19, 2020.
                             The case is referred to the Magistrate Judge for
                             purposes of settlement.
                             SO ORDERED.

                             New York, NY         /s/ John G. Koeltl
                             April 23, 2020     John G. Koeltl, U.S.D.J.
Case 1:20-cv-00279-JGK Document 14 Filed 04/23/20 Page 2 of 2
